     Case 2:18-cv-00016-WHA-SMD Document 11 Filed 01/04/21 Page 1 of 1




            IN THE DISTRICT COURT OF THE UNITED STATES
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

ANTONIO D. DAVIS, # 212703,           )
                                      )
      Petitioner,                     )
                                      )     Civil Action No.
v.                                    )     2:18cv16-WHA-SMD
                                      )             [WO]
JOHN CROW, et al.,                    )
                                      )
      Respondents.                    )

                                    ORDER

      On December 3, 2020, the Magistrate Judge filed a Recommendation to which

no timely objections have been filed. Doc. # 10. Upon an independent review of

the record and consideration of the Recommendation, it is ORDERED that:

      1. The Magistrate Judge’s Recommendation (Doc. # 10) is ADOPTED; and

      2. The 28 U.S.C. § 2254 petition is DENIED, and this case is DISMISSED

with prejudice.

      A final judgment will be entered separately.

      DONE this 4h day of January, 2021.

                                /s/ W. Harold Albritton
                               W. HAROLD ALBRITTON
                               SENIOR UNITED STATE DISTRICT JUDGE
